Case 6:18-cv-01069-RBD-LRH Document 155 Filed 07/13/20 Page 1 of 7 PageID 3667




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                 ORLANDO DIVISION

 JOHN DOE,

        Plaintiff,

 v.                                                        Case No. 6:18-cv-1069-Orl-37LRH

 ROLLINS COLLEGE,

       Defendant.
 _____________________________________

                                           ORDER

        The Court granted summary judgment for Defendant on Plaintiff’s selective

 enforcement claim. (Doc. 117, pp. 22–24 (“SJ Order”).) Plaintiff moves for reconsideration

 of that decision under Federal Rule of Civil Procedure 54(b). (Doc. 152 (“Motion”).)

 Defendant opposes. (Doc. 153.) On review, the Motion is denied.

                                     I.     BACKGROUND

        This case stems from a sexual encounter in Plaintiff’s campus dorm room with

 fellow student Jane Roe, for which Plaintiff was found responsible for violating

 Defendant’s Title IX sexual misconduct policy. (See Doc. 117, p. 1.) Alleging the

 disciplinary process was motivated by gender bias, Plaintiff sued for breach of contract

 and violations of Title IX. (Doc. 14.) At issue is the Court’s ruling on his Title IX selective

 enforcement claim. (See Doc. 152; see also Doc. 117, pp. 22–24.)

        In the SJ Order, the Court applied the Title IX framework from Yusuf v. Vassar

 College, 35 F.3d 709 (2d Cir. 1994). (See Doc. 117, pp. 14–16.) Under Yusuf, “[a] selective


                                              -1-
Case 6:18-cv-01069-RBD-LRH Document 155 Filed 07/13/20 Page 2 of 7 PageID 3668




 enforcement claim asserts that a school decided to discipline a student or decided on

 certain penalties based on the student’s gender.” (Id. at 23 (citing Yusuf, 35 F.3d at 715).)

 To prevail on a selective enforcement claim, the plaintiff “must show a similarly situated

 individual of the opposite sex was treated differently.” (Id. (citing Rossley v. Drake Univ.,

 342 F. Supp. 3d 904, 931 (S.D. Iowa 2018)).) Plaintiff relied on Jane Roe as the similarly

 situated individual, arguing they were both drunk during the incident and Defendant

 did not investigate whether Plaintiff could have consented to sexual activity. (See id.) The

 Court found Jane Roe was not a proper comparator because Plaintiff did not allege

 misconduct against Jane Roe, while Jane Roe did allege misconduct. (Id. at 23–24.) So the

 Court found Plaintiff’s selective enforcement claim could not survive summary

 judgment. (Id. at 24.)

         Now Plaintiff moves for reconsideration of the SJ Order based on a recent opinion

 from the U.S. Court of Appeals for the Third Circuit—Doe v. University of the Sciences, 961

 F.3d 203 (3d Cir. 2020). (Doc. 152.) With Defendant’s response (Doc. 153), the matter is

 ripe.

                                    II.    LEGAL STANDARDS

         Under Rule 54(b), an order adjudicating fewer than all the claims in action, “may

 be revised at any time before the entry of a judgment adjudicating all the claims and all

 the parties’ rights and liabilities.” Fed. R. Civ. P. 54(b). “While Rule 54(b) does not specify

 a standard for reconsideration, the Advisory Committee Notes make clear that

 [interlocutory] judgments . . . are left subject to the complete power of the court rendering

 them to afford such relief as justice requires.” Inetianbor v. CashCall, Inc., 962 F. Supp. 2d

                                              -2-
Case 6:18-cv-01069-RBD-LRH Document 155 Filed 07/13/20 Page 3 of 7 PageID 3669




 1303, 1307 (S.D. Fla. 2013) (quotation marks and citation omitted). Generally, three

 grounds justify reconsideration: (1) an intervening change in controlling law; (2) newly

 discovered evidence; or (3) clear error or manifest injustice. See Burger King Corp. v.

 Ashland Equities, Inc., 181 F. Supp. 2d 1366, 1369 (S.D. Fla. 2002) (citations omitted). “The

 Court’s reconsideration of a previous order is an extraordinary remedy, to be employed

 sparingly.” Mannings v. Sch. Bd. of Hillsborough Cty., Fla., 149 F.R.D. 235, 235 (M.D. Fla.

 1993) (citation omitted). Reviewing the Motion the Court notes that the prior final

 judgment was improvidently entered inasmuch as the summary judgment order did not

 constitute “a final adjudication of the claims and all parties rights and liabilities”, Fed. R.

 Civ. P. 54(b). Consequently, the Summary Judgment Order at Doc. 117 and the Final

 Judgment in favor of the Defendant entered at Doc. 119 will be vacated with an Amended

 Order to follow.




                                         III.    ANALYSIS

        Plaintiff argues the Third Circuit’s opinion in Doe v. University of the Sciences

 warrants reconsideration of the SJ Order because the Third Circuit did not require the

 plaintiff to formally complain to the school about sexual misconduct to maintain a

 selective enforcement claim when both students were intoxicated. (Doc. 152, pp. 2–5.) Not

 only is University of the Sciences non-binding, 1 the Court is not persuaded it compels a



        1  “A decision of a sister circuit court of appeals is not binding precedent on a
 district court in another circuit, but is merely persuasive authority.” Hialeah, Inc. v. Fla.
 Horsemen’s Benevolent & Protective Ass’n, Inc., 899 F. Supp. 616, 623 (S.D. Fla. 1995) (citing
 Generali v. D’Amico, 766 F.2d 485, 489 (11th Cir. 1985)).
                                                -3-
Case 6:18-cv-01069-RBD-LRH Document 155 Filed 07/13/20 Page 4 of 7 PageID 3670




 contrary result due to both the procedural posture and the Title IX framework employed.

 Even if a contrary result was indicated by University of the Sciences, persuasive authority

 from outside the Eleventh Circuit does not constitute an intervening change in controlling

 law to support reconsideration of a prior summary judgment order. See Bravo v. Eden Isles

 Condo. Ass’n, Inc., No. 09-22532-CIV-MCALILEY, 2011 WL 13174648, at *1 (S.D. Fla. July

 11, 2011).

        A.     Procedural Posture

        In University of the Sciences, the Third Circuit reversed the district court’s dismissal

 of the plaintiff’s Title IX claim, finding the complaint plausibly alleged sex was a

 motivating factor in the defendant’s decision to expel the plaintiff. 961 F.3d at 209–211.

 This is consistent with this Court’s earlier motion to dismiss order and does not support

 Plaintiff’s Motion. (See Doc. 38, pp. 10–11.)

        At the pleading stage, this Court accepted Plaintiff’s allegations that Defendant

 had credible information Jane Roe violated the school’s policy and the school’s

 investigation equally supported disciplinary proceedings against Jane Roe and Plaintiff.

 (Id.) So the undersigned held Plaintiff plausibly stated a selective enforcement claim. (Id.

 at 11.) Similarly, the Third Circuit accepted the plaintiff’s allegations that the students

 consumed the same amount of alcohol and the school was on notice the female student

 may have violated the school’s policy, finding the plaintiff plausibly stated a Title IX

 claim. Univ. of the Sciences, 961 F.3d at 210–11. While the Title IX framework applied was

 different, at the pleading stage this Court reached the same result as the Third Circuit.

 See id.; (Doc. 38, p. 11). At bottom, both complaints plausibly alleged that gender bias was

                                                 -4-
Case 6:18-cv-01069-RBD-LRH Document 155 Filed 07/13/20 Page 5 of 7 PageID 3671




 a motivating force in the imposition of discipline.

        But the standard changes at the summary judgment stage—requiring courts to

 review the evidence rather than assume the veracity of the plaintiff’s complaint. (See Doc.

 117, pp. 12–13; cf. Doc. 38, pp. 3–4); see also Battle v. Bd. of Regents for Ga., 468 F.3d 755, 759

 (11th Cir. 2006). When presented with the evidence, and applying the Yusuf standard, the

 Court determined Jane Roe was not a sufficient comparator because John Doe never

 initiated a complaint of sexual misconduct against her. (Doc. 117, pp. 22–24.) University

 of the Sciences isn’t contrary to the SJ Order because it applied a different standard, in the

 context of a different policy, on assumed but unestablished different facts. 961 F.3d at 208.

        B.      Yusuf Framework

        University of the Sciences is distinguishable because it used a different Title IX

 framework. 961 F.3d at 209. The Third Circuit did not follow Yusuf, declining to divide

 the plaintiff’s Title IX claim into categories like selective enforcement. Id. Acknowledging

 the Eleventh Circuit’s recognition (without adoption) of the Yusuf framework, this Court

 applied Yusuf. (Doc. 117, pp. 14–16, 22–24 (citing Doe v. Valencia Coll., 903 F.3d 1220, 1236

 (11th Cir. 2018).) And courts applying the Yusuf framework have held a selective

 enforcement claim cannot stand when both students didn’t allege misconduct. (See id. at

 23 (citing cases).) The absence of a claim of sexual misconduct by one of the students

 demonstrates, under Yusuf, “a non-discriminatory reason for [Defendant’s] decision not

 to investigate Jane Roe—[Plaintiff’s] failure to allege misconduct.” (Id.) As the Third

 Circuit used a different Title IX framework, reconsideration of the SJ Order is not



                                                -5-
Case 6:18-cv-01069-RBD-LRH Document 155 Filed 07/13/20 Page 6 of 7 PageID 3672




 warranted. 2

       Plaintiff has presented no controlling change in law warranting reconsideration,

 so the Motion is denied. 3 But the Court takes this opportunity to correct the SJ Order’s

 judgment. The Court previously directed the Clerk to enter judgment in favor of Rollins

 on some counts but not all counts have been resolved. (See Doc. 117.) In the interest of

 clarity, the Court vacates the SJ Order, with an amended order to follow.

                                     IV.    CONCLUSION

       It is ORDERED AND ADJUDGED:

       1.       Plaintiff’s Motion for Reconsideration of the Court’s Decision Granting

                Defendant’s Motion for Summary Judgment on Plaintiff’s Title IX Selective

                Enforcement Claim (Doc. 152) is DENIED.

       2.       The Court’s Summary Judgment Order (Doc. 117) and Judgment (Doc. 119)

                are VACATED. An amended order will follow.

       DONE AND ORDERED in Chambers in Orlando, Florida, on July 13, 2020.



       2  Plaintiff also points to Doe v. Syracuse University (decided after the SJ Order),
 which denied summary judgment on a selective enforcement claim when both students
 were intoxicated. (Doc. 152, p. 5 n.4); No. 5:17-cv-787 (TJM/ATB), 2020 WL 2079513, at
 *10–14 (N.D.N.Y. Apr. 30, 2020). This case does not constitute a change in controlling law
 warranting reconsideration. See McGinley v. Houston, 361 F.3d 1328, 1331 (11th Cir. 2004)
 (explaining “a district judge’s decision neither binds another district judge nor binds
 him”). And the Court is persuaded that comparing students that did not allege
 misconduct against each other is unhelpful under Title IX because it doesn’t eliminate a
 nondiscriminatory reason for treating students differently. (See Doc. 117, p. 23.)
        3 Plaintiff also disputes the Court’s assessment of Doe v. University of Miami, 882

 F.3d 579 (6th Cir. 2018). (Doc. 152, p. 5 n.3.) But Miami University is distinguishable
 because in that case “[n]either Jane nor John initiated a formal complaint themselves
 regarding the other’s conduct” making them more similarly situated, versus here, where
 Jane Roe made a formal complaint. See 882 F.3d at 596; (Doc. 117, p. 8).
                                            -6-
Case 6:18-cv-01069-RBD-LRH Document 155 Filed 07/13/20 Page 7 of 7 PageID 3673




 Copies to:
 Counsel of Record




                                     -7-
